Name: Commission Regulation (EC) No 1799/1999 of 16 August 1999 on the supply of beef to Russia
 Type: Regulation
 Subject Matter: cooperation policy;  Europe;  animal product
 Date Published: nan

 EN Official Journal of the European Communities 17. 8. 1999L 217/20 COMMISSION REGULATION (EC) No 1799/1999 of 16 August 1999 on the supply of beef to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural prod- ucts to the Russian Federation (1), and in particular Article 4(2) thereof, (1) Whereas Commission Regulation (EC) No 111/1999 (2), as amended by Regulation (EC) No 1125/1999 (3), lays down general rules for the application of Regulation (EC) No 2802/98; (2) Whereas, for the supply operations decided by Regula- tion (EC) No 2802/98, an invitation to tender should be opened to allocate the supply of beef held in interven- tion storage; (3) Whereas the specific conditions applying to this supply operation should be laid down, in addition to the provi- sions adopted in Regulation (EC) No 111/1999, and provision should be made for their immediate entry into force; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport, from intervention stocks, for 37 000 tonnes (net weight) of beef carcases and 5 000 tonnes (net weight) of boned beef for delivery to the places of destination listed in Annex I, as a supply operation covered by Article 2(1)(a) of Regulation (EC) No 111/1999. Supply shall be carried out in accordance with the provisions of both that Regulation and this Regulation. The invitation to tender relates to the supply of eight lots of beef, as defined in Annex I, meeting the requirements laid down for intervention storage of such products applicable at the time this Regulation is published. Article 2 Supply shall comprise: (a) the taking-over of the goods from the warehouses of the intervention agencies listed in Annex II, at the loading bay; and (b) transport, by appropriate means, to the places of destina- tion and no later than the dates laid down in Annex I. Sea transport must be undertaken by a single vessel in the case of goods to be delivered by a given date to a given port of destination or transhipment. Article 3 1. Each tender must cover the entire lot as defined in Annex I. 2. Tenders shall be submitted to the intervention agency holding the product to be delivered, whose address appears in Annex II. 3. The time limit for lodging tenders shall expire on 26 August 1999 at 12 noon (Brussels time) for lots Nos 1 to 4 and on 14 September 1999 at 12 noon (Brussels time) for lots Nos 5 to 8. Should a lot not be successfully tendered for by the end of this period, tenders may be submitted during a second period expiring on 14 September 1999 at 12 noon (Brussels time) for lots Nos 1 to 4 and on 28 September 1999 at 12 noon (Brussels time) for lots Nos 5 to 8. In that event all dates fixed in Annex I shall be postponed by 20 days for lots Nos 1 to 4 and by 14 days for lots Nos 5 to 8. 4. If the tenderer declares in writing on submitting his tender that he will submit a new tender if a second period for submitting tenders is opened, the intervention agency shall retain the originals of the tendering security and the under- taking by the financial body to lodge a supply security as referred to in Article 5(1)(h) and (i) of Regulation (EC) No 111/1999 until it receives the Commission Decision on the tenders submitted during the second period. In such a case, by derogation from the above provision, the second tender shall not be accompanied by the originals of the two documents. Article 4 1. The tendering security shall be EUR 25/t. 2. The supply security shall be EUR 2 780/t net of beef carcases and EUR 4 100/t net of boned beef. It must be lodged in accordance with Article 7 of Regulation (EC) No 111/1999. Article 5 The take-over certificate, drawn up in accordance with Annex I to Regulation (EC) No 111/1999, shall be issued by the control body designated by the Commission and signed by the repres- entative of the beneficiary at the places of destination indicated in Annex III. (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) OJ L 135, 29.5.1999, p. 41. EN Official Journal of the European Communities17. 8. 1999 L 217/21 Article 6 For the purposes of Article 13 of Regulation (EC) No 111/ 1999, the payment on account shall be made on presentation of a certificate of removal relating to the entire quantity to be delivered to a given destination on a given date. Payment shall be made within 15 days of presenting the application for a payment on account together with the requi- site supporting documents. Article 7 The successful tenderer shall have the special stamp illustrated in the Annex to Commission Regulation (EC) No 385/1999 (1) inserted in the transport documents. Article 8 If during performance of the transport it proves necessary to change the route indicated in the tender, the successful tenderer must without delay inform the Commission, the control body and the intervention agency concerned thereof. Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 1999. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 46, 20.2.1999, p. 48. EN Official Journal of the European Communities 17. 8. 1999L 217/22 Lot No 1 Lot No 2 Lot No 3 Lot No 4 Lot No 5 Lot No 6 Lot No 7 Lot No 8 ANNEX I BONED BEEF  Lot No 1 BONE-IN BEEF  Lots Nos 2 to 8 Final Destinations Republic of Komi 300 300 300 Region of Kostroma 140 Region of Ryazan 200 Region of Smolensk 300 500 500 500 Region of Tula 500 500 500 500 600 Region of Yaroslavl' 500 500 500 Region of Nizhniy-Novgorod 500 500 500 500 500 Republic of Inguchetia 500 500 500 500 Republic of North Ossetia (Alania) 460 200 500 500 500 260 Region of Sverdlovsk 500 500 1 000 1 000 1 500 Region of Saratov 1 000 500 350 Region of Perm 500 500 Republic of Marii El 500 Region of Belgorod 1 000 Region of Kursk 500 500 Region of Voronezh 500 500 500 Region of Tambov 100 200 700 Republic of Tatarstan 500 200 Region of Samara 1 000 1 000 1 500 Territory of Altay 500 Republic of Sakha (Yakutya) 500 400 Republic of Chuvash 500 500 600 400 Region of Rostov 500 500 Republic of Buryatya 340 Republic of Tuva 500 500 Region of Novosibirsk 150 Region of Chelyabinsk 500 Total 5 000 5 000 5 000 5 000 5 000 5 000 7 000 5 000 EN Official Journal of the European Communities17. 8. 1999 L 217/23  Delivery stage: product not unloaded either at Krasnoye frontier points or at the port of St Petersburg.  Transport: each lot must be transported in its entirety either by sea in accordance with Article 2(b) or by land. In the case of land transport, where certain final destination regions are served by rail and others by road, tenders must be accompanied by two breakdowns prepared in accordance with Annex II to Regulation (EC) No 111/1999 and the amount must correspond to the weighted average of the costs per tonne. The tender must indicate the quantities used to determine the weighted average.  Final date for arrival at Krasnoye frontier points in the case of land transport:  Lot No 1: 12 October 1999  Lot No 2: 2 November 1999  Lot No 3: 17 November 1999  Lot No 4: 18 November 1999  Lot No 5: 7 December 1999  Lot No 6: 15 December 1999  Lot No 7: 26 November 1999  Lot No 8: 14 December 1999 Final dates for arrival at the port of St. Petersburg in the case of sea transport:  Lot No 1:  2 500 tonnes, 7 October 1999  2 500 tonnes, 12 October 1999  Lot No 2:  2 500 tonnes, 22 October 1999  2 500 tonnes 2 November 1999  Lot No 3:  2 500 tonnes, 25 October 1999  2 500 tonnes, 17 November 1999  Lot No 4:  2 500 tonnes, 29 October 1999  2 500 tonnes, 18 November 1999  Lot No 5:  2 500 tonnes, 10 November 1999  2500 tonnes, 7 December 1999  Lot No 6:  2 500 tonnes, 24 November 1999  2500 tonnes, 15 December 1999  Lot No 7:  3 500 tonnes, 8 November 1999  3500 tonnes, 26 November 1999  Lot No 8:  2 500 tonnes, 1 December 1999  2500 tonnes, 14 December 1999. To avoid obstruction at the port, successful tenderers must make every effort to respect the above dates. EN Official Journal of the European Communities 17. 8. 1999L 217/24 Storage location Minimum daily loading rate Total(net tonnes) ANNEX II Lot No 1: 5 000 tonnes of boned beef IRELAND Bralca Coldstore Newbridge Ind. Est. County Kildare 80 300 Lyonora Coldstore Clonminam Ind. Est. Portlaoise County Laois 80 328 Q.K. Naas Mauldings Naas County Kildare 100 1 042 V. F. Cold Store Unidare Ind. Est. Jamestown Road Finglas, Dublin 11 80 268 Q.K. Grannagh Grannagh County Waterford 100 503 Q.K. Carroll's Cross Carroll's Cross County Waterford 100 1 034 Trailercare Holdings Unit 41-43 Robinhood Ind. Est. Dublin 22 100 118 Tallaght Cold Store Cookstown Ind. Est. Belgard Road Dublin 24 250 465 Autozero Waterford Christendom Ferrybank County Waterford 150 506 Norefreeze Kilkenny Balliconra North Ballyragget County Kilkenny 150 436 Total 5 000 Address of intervention agency: Department of Agriculture and Food Beef Sales Section Johnstown Castle Estate County Wexford Ireland Tel.: (353-53) 634 31 Fax: (353-53) 428 42 EN Official Journal of the European Communities17. 8. 1999 L 217/25 Storage location Minimum dailyloading rate Quantities (net tonnes) Forequarters Quantities (net tonnes) Hindquarters Total (net tonnes) Storage location Minimum dailyloading rate Quantities (net tonnes) Forequarters Quantities (net tonnes) Hindquarters Total (net tonnes) Lot No 2: 5 000 tonnes of beef carcases GERMANY Flensburger KÃ ¼hl- u. Lagerhaus H. Redlefsen GmBH &amp; Co. KG Brauereiweg 20/Langenberger Weg 24939 Flensburg 50 800 300 1 100 R. Thomsen EG TiefkÃ ¼hl- u. Lagerhaus GmbH &amp; Co. KG BÃ ¶sterredder 23 24601 Wankendorf 100 1 500 1 000 2 500 MUK Logistik GmbH KÃ ¼hlhaus Wunstorf Im Stadtfelde 12 31515 Wunstorf 80 700 700 1 400 Total 3 000 2 000 5 000 Lot No 3: 5 000 tonnes of beef carcases GERMANY MUK Logistik GmbH KÃ ¼hlhaus Wunstorf Im Stadtfelde 12 31515 Wunstorf 80 300 300 600 MUK Logistik GmbH KÃ ¼hlhaus Steinhude Im Kellerbusch 22 31515 Wunstorf 80 1 200 1 200 2 400 Nordfrost KÃ ¼hl- u. Lagerhaus GmbH &amp; Co. KG KÃ ¼hlhaus Schortens Im Gewerbegebiet 22 26419 Schortens 100 700 1 300 2 000 Total 2 200 2 800 5 000 EN Official Journal of the European Communities 17. 8. 1999L 217/26 Storage location Minimum dailyloading rate Quantities (net tonnes) Forequarters Quantities (net tonnes) Hindquarters Total (net tonnes) Storage location Minimum dailyloading rate Quantities (net tonnes) Forequarters Quantities (net tonnes) (Hindquarters) Total (net tonnes) Lot No 4: 5 000 tonnes of beef carcases GERMANY Hindelang Spedition GmbH KÃ ¼hlhaus WÃ ¶rnitz BastenauerstraÃ e 14 91637 WÃ ¶rnitz (Bayern) 40 250 250 500 Schwabenfrost TiefkÃ ¼hlhaus SchlachthofstraÃ e 35 87700 Memmingen (Bayern) 40 600 600 1 200 Schwabenfrost TiefkÃ ¼hlhaus StÃ ¤tzlinger Str. 99 86165 Augsburg (Bayern) 40 600 600 1 200 Schwabenfrost TiefkÃ ¼hlhaus Eisenhammer II 93164 Markt-Laaber (Bayern) 40 600 600 1 200 Eurekfrost GmbH KÃ ¼hl- u. Handelsgesellschaft Dr.-Lauter-Str. 1 87700 Memmingen (Bayern) 60 450 450 900 Total 2 500 2 500 5 000 Lot No 5: 5 000 tonnes of beef carcases GERMANY Nordfrost KÃ ¼hl- u. Lagerhaus GmbH &amp; Co. KG KÃ ¼hlhaus Schortens Im Gewerbegebiet 22 26419 Schortens 100 1 200 1 300 2 500 R. Thomsen BÃ ¼tzower FleischgroÃ handel GmbH Bahnhofstr. 22 18246 BÃ ¼tzow 80 800 800 Frigoscandia GmbH Beckerfelder StraÃ e 96 47269 Duisburg 60 800 800 1 600 Klein GmbH &amp; Co. KG TiefkÃ ¼hllagerung/GeflÃ ¼gelkost SchmiedestraÃ e 3 48317 Drensteinfurt 40 50 50 100 Total 2 850 2 150 5 000 EN Official Journal of the European Communities17. 8. 1999 L 217/27 Storage location Minimum dailyloading rate Quantities (net tonnes) Forequarters Quantities (net tonnes) Hindquarters Total (net tonnes) Storage location Minimum dailyloading rate Quantities (net tonnes) Forequarters Quantities (net tonnes) Hindquarters Total (net tonnes) Lot No 6: 5 000 tonnes of beef carcases GERMANY Klein GmbH &amp; Co KG TiefkÃ ¼hllagerung/GeflÃ ¼gelkost SchmiedestraÃ e 3 48317 Drensteinfurt 40 550 550 1 100 KÃ ¼hlhaus Wittrock GmbH Albraxer Str. 42 37671 HÃ ¶xter 40 600 600 1 200 Frigoscandia GmbH Hesslingsweg 40 44309 Dortmund-Brackel 40 700 700 Frigoscandia GmbH Emscher StraÃ e 43 45891 Gelsenkirchen 40 300 300 MUK Logistik GmbH KÃ ¼hlhaus Troisdorf BrÃ ¼sseler StraÃ e 5 53842 Troisdorf 40 500 900 1 400 Nordfrost KÃ ¼hl- u. Lagerhaus GmbH &amp; Co. KG Nordfrost Verden Max-Planck-StraÃ e 14 27283 Verden/Aller 150 150 150 300 Total 1 800 3 200 5 000 Lot No 7: 7 000 tonnes of beef carcases GERMANY Nordfrost KÃ ¼hl- u. Lagerhaus GmbH &amp; Co. KG Nordfrost Verden Max-Planck-StraÃ e 14 27283 Verden/Aller 150 150 850 1 000 MUK Logistik GmbH KÃ ¼hlhaus Dissen Westring 8 49201 Dissen a T.W. 60 700 700 Nordfrost KÃ ¼hl- u. Lagerhaus GmbH &amp; Co. KG Nordfrost Zerbst Rosslauer StraÃ e 51 39261 Zerbst 400 1 000 1 000 2 000 EN Official Journal of the European Communities 17. 8. 1999L 217/28 Storage location Minimum dailyloading rate Quantities (net tonnes) Forequarters Quantities (net tonnes) Hindquarters Total (net tonnes) Storage location Minimum dailyloading rate Quantities (net tonnes) Forequarters Quantities (net tonnes) Hindquarters Total (net tonnes) Frigolanda Dresdner KÃ ¼hlhaus GmbH KÃ ¼hlhaus Kamenz Kamenzer StraÃ e 10 01920 Bernbruch 20 300 300 KÃ ¼hlhauser GmbH Nord-ost ZNL Prenzlau Freyschmidtstr. 18a 17291 Prenzlau 100 400 400 800 August Ewald GmbH LindigstraÃ e 12 63801 Kleinostheim (Bayern) 40 100 100 200 Eurekfrost GmbH KÃ ¼hl- u. Handelsgesellschaft Dr.-Lauter-Str. 1 87700 Memmingen (Bayern) 60 150 150 300 ALB-FROST KÃ ¼hlhaus GmbH HauptstraÃ e 308 72525 MÃ ¼nsingen-Auingen 40 600 300 900 MUK Logistik GmbH KÃ ¼hlhaus MarkgrÃ ¶ningen ZeppelinstraÃ e 36 71706 MarkgrÃ ¶ningen 40 300 500 800 Total 3 700 3 300 7 000 Address of intervention agency: BLE Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Adickesallee 40 D60322 Frankfurt Am Main Postfach 18 02 03 Tel. (4969) 15 64 704 Fax (4969) 15 64 790 Lot No 8: 5 000 tonnes of beef carcases FRANCE Stef frigorifiques de l'Union Min Saint Augustin 06042 Nice Cedex 40 151 293 444 Stock froid ZI Les Ramiers 07250 Le Pouzin 40 609 609 Stef St Andiol EntrepÃ ´t la Muscadelle 13670 Saint-Andiol 20 26 309 335 EN Official Journal of the European Communities17. 8. 1999 L 217/29 Storage location Minimum dailyloading rate Quantities (net tonnes) Forequarters Quantities (net tonnes) Hindquarters Total (net tonnes) Dun (le Palestel) Chavegrand  Maison Feyne 23800 Dun-le-Palestel 40 433 148 581 Dun (Limoges) 45, avenue de Broglie 87020 Limoges 40 183 218 401 Ets GRE 30/32, rue Alexis Labro 33130 Bordeaux-BÃ ¨gles 20 212 212 Terminal frigorifique de SÃ ¨te CD 50  34110 La Peyrade Frontignan 20 264 86 350 SETEF 97/99, rue AmpÃ ¨re 36000 ChÃ ¢teauroux 20 262 311 573 Frigoscandia SA ZI Jean-MalÃ ¨ze 47240 Bon-Encontre 40 323 273 596 SGN Boulevard du DoyennÃ © 49000 Angers 40 58 54 112 Sofrica Quai de l'Adour 64600 Anglet-Blanc-Pignon 20 340 41 381 Frigoscandia SA ZI Sud, Bd Pierre-Lefaucheux 72025 Le Mans Cedex 40 115 115 GlaciÃ ¨res de Palisses 680, rue de Palisse 82000 Montauban 20 58 88 146 EntrepÃ ´ts frigorifiques Rue Paul-Bert ZI Sud  89400 Migennes 20 73 72 145 Total 2 171 2 829 5 000 Address of intervention agency: OFIVAL Office National Interprofessionnel des viandes de l'Ã ©levage et de l'aviculture 80 avenue des Terroirs-de-France F-75607 Paris Cedex 12 Tel: (33) 144 68 50 00 Fax: (33) 144 68 52 33 Principle applying to removal from store The intervention agencies must organise removal of products from their stores so as to comply with the first-in-first-out principle for each cut and store as far as possible. EN Official Journal of the European Communities 17. 8. 1999L 217/30 ANNEX III Authorities empowered to sign the take-over certificate:  Place of take-over: St Petersburg VO PRODINTORG 103084 Moscow Mjasnitskaya nl. 47.  Places of take-over: Sousemka, Smolensk, Bryansk, for customs formalities for road transport: VO PRODINTORG 103084 Moscow Mjasnitskaya nl. 47.  Place of take-over: Krasnoye, for customs formalities for rail transport: VO PRODINTORG 103084 Moscow Mjasnitskaya nl. 47.